DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smyers et al (Smyers) (US2013/0233854).
Regarding claim 1, Symers teaches a container assembly (Fig. 1 and Fig. 2B) comprising a container (Fig. 2B) having an inner surface and an outer surface (Fig. 2B) and a lip (62C) at a top of the container (Fig. 2B); and a lid assembly (50) comprising a lid (50) formed of a first material and having an upper surface (70), a lower surface (Fig. 2B), that abuts the lip and a projection (90) extending downward from and around the lower surface; a seal (90B) formed of a second material (paragraph 0025-0026) and integrally formed with and extending around the projection, the seal having a radially outwardly extending flexible lip (90B) for sealing against an inner surface (in the below annotated Fig. 2B) of the container; and at least two flaps (80) pivotally and removably connected to the upper surface of the lid, each flap having a radially inwardly extending clasp (82A), that engages an underside of a lip (62C) to secure the lid assembly to the container.
Allowable Subject Matter
Claims 1, 3-19 are allowable. 
Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. Applicant argues new claim 21 is allowable; examiner disagrees.  See the updated rejection above on how the new claim reads on the prior art.


    PNG
    media_image1.png
    880
    1157
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    980
    1088
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREEN K THOMAS/Primary Examiner, Art Unit 3736